        Case 1:18-cv-00236-LY-AWA Document 36 Filed 02/15/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION                             2UI9FEB 15       PH 3:2L

RICKY FRANKLIN,                                      §
              PLAINTIFF,                             §
                                                     §
V.                                                   §     CAUSE NO. 1:1 8-CV-.236-LY
                                                     §
UPLAND SOFTWARE, INC.,                               §
             DEFENDANT.                              §

                                                  ORDER

         IT IS HEREBY ORDERED that all pending and future nondispositive motions in this

case are REFERRED to United States Magistrate Andrew Austin for resolution.               See   28 U.S.C.

§   636(b)(l)(A); Fed. R. Civ. P. 72; Loc. R. W.D. Tex. App. C, R. 1(c).

         IT IS FURTHER ORDERED that all pending and future dispositive motions are

REFERRED to United              States Magistrate Judge            Andrew Austin    for    Report and

Recommendation.      See   28 U.S.C.   §   636(b)(l)(B); Fed. R. Civ. P. 72; Loc. R. W.D. Tex. App. C,

R. 1(d).

         SIGNED this                   day of February, 2019.




                                                         TED STA     S   DISTRICT JUDGE
